Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of September 30, 2011, is made by KNOXVILLE
HMA HOLDINGS, LLC, a Tennessee limited liability company (the “Borrower”), and
certain Subsidiaries of the Borrower identified on the signature pages hereto as
“Grantors” (together with the Borrower and any other Subsidiary of the Borrower
that becomes a party hereto from time to time after the date hereof, each, a
“Grantor” and, collectively, the “Grantors”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined
below).

WHEREAS, the Borrower and the Guarantors are entering into that certain Credit
Agreement, dated as of the date hereof, by and among the Borrower, the Lenders
from time to time parties thereto, the Issuing Bank and the Administrative
Agent, providing for revolving credit and term loan facilities (as amended,
restated, supplemented, replaced, increased, refinanced or otherwise modified
from time to time, the “Credit Agreement”); and

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank and the Administrative Agent under the Loan Documents that the
Grantors are required to enter into this Agreement, pursuant to which the
Grantors shall grant Liens on all of their personal property to the
Administrative Agent, on behalf of the Secured Parties, to secure their
respective Obligations;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrower thereunder and to induce the
Lender-Related Hedge Providers and the Bank Product Providers to enter into
Hedging Obligations and Bank Product Obligations with the Grantors, each Grantor
hereby agrees with the Administrative Agent, for the ratable benefit of the
Secured Parties, as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) Each term defined above shall have the meaning set forth above for all
purposes of this Agreement. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings assigned to such
terms in the Credit Agreement, and the terms “Account Debtor”, “Accounts”,
“Chattel Paper”, “Commercial Tort Claims”, “Deposit Accounts”, “Documents”,
“Electronic Chattel Paper”, “Equipment”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit
Rights”, “Payment Intangibles”, “Proceeds”, “Supporting Obligations”, and
“Tangible Chattel Paper” shall have the meanings assigned to such terms in the
UCC as in effect on the date hereof:

(b) The following terms shall have the following meanings:

“Agreement” shall mean this Security Agreement.

“Collateral” shall have the meaning set forth in Section 2.1.

 

1



--------------------------------------------------------------------------------

“Copyright Licenses” shall mean all agreements providing for the granting of any
right in or to Copyrights (whether the applicable Grantor is licensee or
licensor thereunder), including, without limitation, any thereof referred to in
Schedule 4.

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether by
statutory or common law, whether established or registered in the United States,
any State thereof, or any other country or any political subdivision thereof
and, in each case, whether owned by or licensed to such Grantor), and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Grantor’s use of any copyrights, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof, including, without limitation, any
thereof referred to in Schedule 4.

“Excluded Capital Stock” shall mean (a) any voting Capital Stock in excess of
65% of the issued and outstanding voting Capital Stock of any Foreign Subsidiary
owned by any Grantor and (b) any Capital Stock of St. Mary’s Ambulatory Surgery
Center, LLC; provided that “Excluded Capital Stock” shall not include any
proceeds, products, substitutions or replacements of Excluded Capital Stock
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Capital Stock).

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.

“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether the applicable Grantor is licensee or licensor
thereunder), including, without limitation, any thereof referred to in Schedule
2.

“Patents” shall mean, collectively, with respect to each Grantor, all letters
patent issued or assigned to, and all patent applications and registrations made
by, such Grantor (whether established or registered or recorded in the United
States, any State thereof or any other country or any political subdivision
thereof and, in each case, whether owned by or licensed to such Grantor), and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, and rights to obtain any of the foregoing, (iv) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable thereunder and with respect thereto including damages and payments for
past, present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof, including, without limitation, any thereof referred to in
Schedule 2.

“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or

 

2



--------------------------------------------------------------------------------

Stock Equivalent of any Person, other than Excluded Capital Stock, evidenced by
a certificate, instrument or other similar document, in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including in each case those interests set
forth on Schedule 1 to the extent such interests are certificated.

“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.

“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Capital Stock,
in each case owned by any Grantor, including all right, title and interest of
any Grantor as a limited or general partner in any partnership or as a member of
any limited liability company not constituting Pledged Certificated Stock, all
right, title and interest of any Grantor in, to and under any organizational
document of any partnership or limited liability company to which it is a party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 1 to the extent such interests are not certificated.

“Secured Obligations” shall have the meaning set forth in Section 2.1.

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

“Trademark Licenses” shall mean all agreements providing for the granting of any
right in or to Trademarks (whether the applicable Grantor is licensee or
licensor thereunder), including, without limitation, any thereof referred to in
Schedule 3.

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks, service marks, slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names, trade names
and other source or business identifiers, whether registered or unregistered,
owned by or assigned to such Grantor and all registrations and applications for
the foregoing (whether by statutory or common law, whether established or
registered in the United States, any State thereof, or any other country or any
political subdivision thereof and, in each case, whether owned by or licensed to
such Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks,
(ii) reissues, continuations, extensions and renewals thereof and amendments
thereto, (iii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof, including, without limitation,
any thereof referred to in Schedule 3.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

3



--------------------------------------------------------------------------------

Section 1.2 Other Definitional Provisions; References. The definition of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits, Schedules and Annexes shall,
unless otherwise stated, be construed to refer to Articles and Sections of, and
Exhibits, Schedules and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

ARTICLE II

GRANT OF SECURITY INTEREST

Section 2.1 Grant of Security Interest. Each Grantor hereby pledges, assigns and
transfers to the Administrative Agent, and grants to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in all of
the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of (x) the Obligations and
(y) without duplication, all costs and expenses incurred in connection with
enforcement and collection of the Obligations, including the fees, charges and
disbursements of counsel (collectively, the “Secured Obligations”):

(a) all Accounts and Chattel Paper;

(b) all Copyrights and Copyright Licenses;

(c) all Commercial Tort Claims;

(d) all contracts;

(e) all Deposit Accounts;

(f) all Documents;

(g) all General Intangibles;

 

4



--------------------------------------------------------------------------------

(h) all Goods (including, without limitation, all Inventory, all Equipment and
all Fixtures);

(i) all Instruments;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all Notes and all intercompany obligations between the Loan Parties;

(m) all Patents and Patent Licenses;

(n) all Pledged Securities;

(o) all Trademarks and Trademark Licenses;

(p) all Vehicles;

(q) all books and records, Supporting Obligations and related letters of credit
or other claims and causes of action, in each case to the extent pertaining to
the Collateral; and

(r) to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing;

provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Capital Stock, and, to the extent that any
Collateral later becomes Excluded Capital Stock, the Lien granted hereunder will
automatically be deemed to have been released; provided, further, that if and
when any property shall cease to be Excluded Capital Stock, a Lien on and
security interest in such property shall automatically be deemed granted
therein.

Section 2.2 Transfer of Pledged Securities. All certificates and instruments
representing or evidencing the Pledged Certificated Stock shall be delivered to
and held pursuant hereto by the Administrative Agent or a Person designated by
the Administrative Agent and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective endorsement (whether on the certificate or instrument or on a
separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Securities to the Administrative Agent.
Notwithstanding the preceding sentence, all Pledged Certificated Stock must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the UCC.

Section 2.3 Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts, Chattel Paper and Payment Intangibles
to observe and perform all of the conditions and

 

5



--------------------------------------------------------------------------------

obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to each such Account, Chattel Paper
or Payment Intangible. Neither the Administrative Agent nor any other Secured
Party shall have any obligation or liability under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Administrative Agent or any
such other Secured Party of any payment relating to such Account, Chattel Paper
or Payment Intangible pursuant hereto, nor shall the Administrative Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

ARTICLE III

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

Section 3.1 Acknowledgments, Waivers and Consents.

(a) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the provision of collateral security for,
Obligations of Persons other than such Grantor and that such Grantor’s provision
of collateral security for the Secured Obligations are absolute, irrevocable and
unconditional under any and all circumstances. In full recognition and
furtherance of the foregoing, each Grantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Loan Documents, that each Grantor
shall remain obligated hereunder, and the enforceability and effectiveness of
this Agreement and the liability of such Grantor, and the rights, remedies,
powers and privileges of the Administrative Agent and the other Secured Parties
under this Agreement and the other Loan Documents, shall not be affected,
limited, reduced, discharged or terminated in any way:

(i) notwithstanding that, without any reservation of rights against any Grantor
and without notice to or further assent by any Grantor, (A) any demand for
payment of any of the Secured Obligations made by the Administrative Agent or
any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents and all other documents executed and delivered in
connection therewith or in connection with Hedging Obligations and Bank Product
Obligations included as Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, all Lenders, or the other parties thereto, as the case may be) may deem
advisable from time to time; (D) the Borrower, any other Loan Party or any other
Person may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Secured Obligations
or any Collateral now or in the future serving as security for the Secured
Obligations; (E) any collateral security,

 

6



--------------------------------------------------------------------------------

guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Secured Obligations may be sold,
exchanged, waived, surrendered or released; and (F) any other event shall occur
which constitutes a defense or release of sureties generally; and

(ii) regardless of, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the invalidity or unenforceability of the Credit Agreement, any other Loan
Document, any of the Secured Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party;
(B) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Grantor
or any other Person against the Administrative Agent or any other Secured Party;
(C) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Grantor or any other Person at any time liable for the payment of all or part of
the Secured Obligations or the failure of the Administrative Agent or any other
Secured Party to file or enforce a claim in bankruptcy or other proceeding with
respect to any Person, or any sale, lease or transfer of any or all of the
assets of any Grantor, or any changes in the shareholders of any Grantor;
(D) the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Secured Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien, it being recognized and agreed by each of the
Grantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Secured Obligations; (E) any failure
of the Administrative Agent or any other Secured Party to marshal assets in
favor of any Grantor or any other Person, to exhaust any collateral for all or
any part of the Secured Obligations, to pursue or exhaust any right, remedy,
power or privilege it may have against any Grantor or any other Person or to
take any action whatsoever to mitigate or reduce any Grantor’s liability under
this Agreement or any other Loan Document; (F) any law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation;
(G) the possibility that the Secured Obligations may at any time and from time
to time exceed the aggregate liability of such Grantor under this Agreement; or
(H) any other circumstance or act whatsoever (other than an amendment in
compliance with Section 9.4 or a release in compliance with Section 9.6(a)),
including any action or omission of the type described in subsection (a)(i) of
this Section (with or without notice to or knowledge of any Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of such Guarantor
under the guarantee contained in Article X of the Credit Agreement, or with
respect to the collateral security provided by such Grantor herein, or which
might be available to a surety or guarantor, in bankruptcy or in any other
instance.

(b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Borrower, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder,

 

7



--------------------------------------------------------------------------------

and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any other
Secured Party against any Grantor. For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in Article X of the
Credit Agreement or any property subject thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and each other
Secured Party as follows:

Section 4.1 First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of all proper filings and other actions
necessary for perfection will constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the Closing Date, except for Liens expressly permitted under
Section 7.2 of the Credit Agreement which may have priority over the Liens on
the Collateral.

Section 4.2 Goods. No portion of the Collateral constituting Goods with an
aggregate value of $100,000 or more is at any time in the possession of a bailee
that has issued a negotiable or non-negotiable document covering such
Collateral.

Section 4.3 Chattel Paper. No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.

Section 4.4 Accounts. The amount represented by such Grantor to the
Administrative Agent and the other Secured Parties from time to time as owing by
each Account Debtor or by all Account Debtors in respect of the Accounts,
Chattel Paper and Payment Intangibles will at such time be the correct amount
actually owing by such Account Debtor or Account Debtors thereunder. The place
where each Grantor keeps its records concerning the Accounts, Chattel Paper and
Payment Intangibles comprising a portion of the Collateral is 5811 Pelican Bay
Blvd., Suite 500, Naples, FL 34108.

Section 4.5 Copyrights, Patents and Trademarks. Schedule 2 includes all Patents
and Patent Licenses owned by such Grantor in its own name as of the Closing
Date. Schedule 3 includes all Trademarks and Trademark Licenses owned by such
Grantor in its

 

8



--------------------------------------------------------------------------------

own name as of the Closing Date. Schedule 4 includes all Copyrights and
Copyright Licenses owned by such Grantor in its own name as of the Closing Date.
To the best of each such Grantor’s knowledge, each Patent and Trademark is
valid, subsisting, unexpired and enforceable and has not been abandoned (other
than as indicated on such Schedule). Except as set forth in either such
Schedule, none of such Patents, Trademarks and Copyrights is the subject of any
licensing or franchise agreement. No holding, decision or judgment has been
rendered by any Governmental Authority which would limit, cancel or question the
validity of any Patent, Trademark or Copyright. No action or proceeding is
pending (i) seeking to limit, cancel or question the validity of any Patent,
Trademark or Copyright, or (ii) which, if adversely determined, would have a
Material Adverse Effect.

ARTICLE V

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and all Commitments shall have been terminated:

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.1 and shall defend such security interest against the claims and
demands of all Persons whomsoever, except for Liens expressly permitted under
Section 7.2 of the Credit Agreement.

(b) Without limiting the obligations of the Grantors under Section 5.11 of the
Credit Agreement, (i) upon the request of the Administrative Agent or any other
Secured Party, such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent) requested by
the Administrative Agent to cause the Administrative Agent to (A) have “control”
(within the meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over
any Collateral constituting Deposit Accounts, Electronic Chattel Paper,
Investment Property (including the Pledged Securities), or Letter-of-Credit
Rights, including, without limitation, executing and delivering any agreements,
in form and substance satisfactory to the Administrative Agent, with securities
intermediaries, issuers or other Persons in order to establish “control”, and
each Grantor shall promptly notify the Administrative Agent and the other
Secured Parties of such Grantor’s acquisition of any such Collateral, and (B) be
a “protected purchaser” (as defined in Section 8-303 of the UCC); (ii) with
respect to Collateral other than certificated securities and Goods covered by a
document in the possession of a Person other than such Grantor or the
Administrative Agent, such Grantor shall obtain written acknowledgment that such
Person holds possession for the Administrative Agent’s benefit; and (iii) with
respect to any Collateral constituting Goods that are in the possession of a
bailee, such Grantor shall provide prompt notice to the Administrative Agent and
the other Secured Parties of any such Collateral then in the possession of such
bailee, and such Grantor shall take or cause to be taken all actions (other than
any actions required to be taken by the Administrative Agent or any other
Secured Party) necessary or requested by the Administrative Agent to cause the
Administrative Agent to have a perfected security interest in such Collateral
under applicable law.

(c) This Section and the obligations imposed on each Grantor by this Section
shall be interpreted as broadly as possible in favor of the Administrative Agent
and the other Secured Parties in order to effectuate the purpose and intent of
this Agreement.

 

9



--------------------------------------------------------------------------------

Section 5.2 Maintenance of Records. Such Grantor will keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to the Accounts comprising any part of the Collateral. For
the Administrative Agent’s and the other Secured Parties’ further security, the
Administrative Agent, for the ratable benefit of the Secured Parties, shall have
a security interest in all of such Grantor’s books and records pertaining to the
Collateral.

Section 5.3 Further Identification of Collateral. Such Grantor will furnish to
the Administrative Agent and the other Secured Parties from time to time, at
such Grantor’s sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

Section 5.4 Compliance with Contractual Obligations. Such Grantor will perform
and comply in all material respects with all of its contractual obligations
relating to the Collateral.

Section 5.5 Limitations on Dispositions of Collateral. The Administrative Agent
and the other Secured Parties do not authorize the Grantors to, and such Grantor
agrees not to, sell, transfer, lease or otherwise dispose of any of the
Collateral, or attempt, offer or contract to do so, except to the extent
expressly permitted by the Credit Agreement.

Section 5.6 Pledged Securities.

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate or other instrument (including, without limitation, any certificate
or instrument representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the Capital Stock or other equity interests of any nature of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, except as otherwise provided herein or in the
Credit Agreement, such Grantor shall accept the same as the agent of the
Administrative Agent and the other Secured Parties, hold the same in trust for
the Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer acceptable to the
Administrative Agent covering such certificate or instrument duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Secured Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) unless otherwise permitted by the Loan Documents, vote to enable,
or take any other action to permit, any Issuer to issue any Capital Stock or
other equity interests of any nature or to issue any other securities or
interests convertible into or granting the right to purchase or exchange for any
Capital Stock or other

 

10



--------------------------------------------------------------------------------

equity interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien (except for Liens permitted by Section 7.2 of the Credit
Agreement) or option in favor of, or any claim of any Person with respect to,
any of the Pledged Securities or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, and each other Issuer that
executes the Acknowledgment and Consent in the form of Annex III (which the
applicable Grantor shall use its commercially reasonable efforts to obtain from
each such other Issuer), such Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Securities issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Administrative Agent promptly in writing of the occurrence of any of
the events described in subsection (a) of this Section with respect to the
Pledged Securities issued by it and (iii) the terms of Section 6.1(c) and
Section 6.5 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.1(c) or Section 6.5 with
respect to the Pledged Securities issued by it.

(d) Such Grantor shall furnish to the Administrative Agent such powers and other
equivalent instruments of transfer as may be required by the Administrative
Agent to assure the transferability of and the perfection of the security
interest in the Pledged Securities when and as often as may be reasonably
requested by the Administrative Agent.

(e) The Pledged Securities will constitute not less than 100% of the Capital
Stock or other equity interests of the Issuer thereof owned by any Grantor,
except Pledged Securities of any Foreign Subsidiary shall be limited to not more
than 65% of the voting Capital Stock and 100% of the non-voting Capital Stock of
such Foreign Subsidiary.

(f) If any Grantor acquires any Pledged Securities after executing this
Agreement, it shall execute a Supplement to this Agreement in the form of Annex
II with respect to such Pledged Securities and deliver such Supplement to the
Administrative Agent promptly thereafter.

Section 5.7 Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts. Such Grantor will not (i) amend, modify, terminate or
waive any provision of any Chattel Paper, Instrument or any agreement giving
rise to an Account or Payment Intangible comprising a portion of the Collateral,
or (ii) fail to exercise promptly and diligently each and every right which it
may have under any Chattel Paper, Instrument and each agreement giving rise to
an Account or Payment Intangible comprising a portion of the Collateral (other
than any right of termination), except where such action or failure to act,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 5.8 Analysis of Accounts. The Administrative Agent shall have the right
at any time and from time to time upon reasonable prior notice to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles comprising
a portion of the Collateral in any manner and through any medium that it
reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may require in connection therewith. At any time and from
time

 

11



--------------------------------------------------------------------------------

to time, upon the Administrative Agent’s request and at the expense of each
Grantor, such Grantor shall furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral, and all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, Chattel Paper
and Payment Intangibles comprising a portion of the Collateral, including,
without limitation, all original orders, invoices and shipping receipts.

Section 5.9 Instruments and Tangible Chattel Paper. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper and the value of such Instruments and
Tangible Chattel Paper in the aggregate is $100,000 or more, each such
Instrument or Tangible Chattel Paper, shall be delivered to the Administrative
Agent as soon as practicable, duly endorsed in a manner satisfactory to the
Administrative Agent to be held as Collateral pursuant to this Agreement.

Section 5.10 Copyrights, Patents and Trademarks.

(a) Such Grantor (either itself or through licensees) will, except with respect
to any Trademark that such Grantor shall reasonably determine is immaterial,
(i) maintain as in the past the quality of services offered under such
Trademark, (ii) maintain such Trademark in full force and effect, free from any
claim of abandonment for non-use, (iii) employ such Trademark with the
appropriate notice of registration, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Trademark may become invalidated.

(b) Such Grantor will not, except with respect to any Patent that such Grantor
shall reasonably determine is immaterial, do any act, or omit to do any act,
whereby any Patent may become abandoned or dedicated.

(c) Such Grantor will not, except with respect to any Copyright that such
Grantor shall reasonably determine is immaterial, do any act, or omit to do any
act, whereby any Copyright may become abandoned or dedicated.

(d) Such Grantor will notify the Administrative Agent and the other Secured
Parties immediately if it knows, or has reason to know, that any application or
registration relating to any Copyright, Patent or Trademark may become abandoned
or dedicated, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of any Copyright, Patent or Trademark or its right to
register the same or to keep and maintain the same.

(e) Whenever a Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Copyright, Patent or Trademark with the United States Copyright Office, the
United States Patent and Trademark Office or any similar office or agency in any
other country or any political subdivision thereof, such Grantor shall report
such filing to the Administrative Agent and the other Secured Parties pursuant
to Section 5.1 of the Credit Agreement. Upon request of the Administrative
Agent, such Grantor shall execute and deliver an Intellectual Property

 

12



--------------------------------------------------------------------------------

Security Agreement substantially in the form of Annex I, and any and all other
agreements, instruments, documents, and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the other Secured Parties’
security interest in any Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby, and
such Grantor hereby constitutes the Administrative Agent its attorney-in-fact to
execute and file all such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power being coupled with an
interest is irrevocable until the Secured Obligations are paid in full and the
Commitments are terminated.

(f) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Copyright Office,
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Copyrights, Patents and Trademarks, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(g) In the event that any Copyright, Patent or Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and the other Secured
Parties after it learns thereof and shall, unless such Grantor shall reasonably
determine that such Copyright, Patent or Trademark is immaterial to such Grantor
which determination such Grantor shall promptly report to the Administrative
Agent and the other Secured Parties, promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Copyright, Patent or Trademark.

Section 5.11 Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Grantor shall, within 30 days after such Commercial Tort Claim
satisfies such requirements, notify the Administrative Agent and the other
Secured Parties in a writing signed by such Grantor containing a brief
description thereof, and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent. The
provisions of the preceding sentence shall apply only to a Commercial Tort Claim
that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Grantor in connection with such Commercial Tort Claim
shall exceed $100,000, and (ii) either (A) such Grantor shall have filed a law
suit or counterclaim or otherwise commenced legal proceedings (including,
without limitation, arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or (B) such Grantor and the Person against
whom such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim held or acquired by any Grantor
is disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the request of the
Administrative Agent, the relevant Grantor shall, within 30 days after such
request is made, transmit to the Administrative Agent and the other Secured
Parties a writing signed by such Grantor containing a brief description of such
Commercial Tort Claim and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
subsection (b) of this Section, each Grantor shall be permitted to receive all
cash dividends paid in respect of the Pledged Securities paid in the normal
course of business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

(b) If an Event of Default shall occur and be continuing, then at any time in
the Administrative Agent’s discretion, without notice, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Obligations in accordance with Section 8.2 of the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Pledged Securities at any meeting of shareholders (or
other equivalent body) of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Issuer, or upon the exercise by
any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder (and each Issuer party hereto
hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing (x) after an Event of Default has occurred and
is continuing and (y) that is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

(d) After the occurrence and during the continuation of an Event of Default, if
the Issuer of any Pledged Securities is the subject of bankruptcy, insolvency,
receivership, custodianship or other proceedings under the supervision of any
Governmental Authority, then all rights of the Grantor in respect thereof to
exercise the voting and other consensual rights which such Grantor would
otherwise be entitled to exercise with respect to the Pledged Securities issued
by such Issuer shall cease, and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights, but the Administrative Agent shall have
no duty to exercise any such voting or other consensual rights and shall not be
responsible for any failure to do so or delay in so doing.

 

14



--------------------------------------------------------------------------------

Section 6.2 Collections on Accounts. The Administrative Agent hereby authorizes
each Grantor to collect upon the Accounts, Instruments, Chattel Paper and
Payment Intangibles comprising any portion of the Collateral, and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon the
request of the Administrative Agent, at any time after the occurrence and during
the continuance of an Event of Default, (a) each Grantor shall notify the
applicable Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent and (b) the Administrative
Agent may in its own name or in the name of others communicate with the
applicable Account Debtors to verify with them to its satisfaction the
existence, amount and terms of any applicable Accounts, Chattel Paper or Payment
Intangibles.

Section 6.3 Proceeds. If required by the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Accounts, Instruments, Chattel Paper and Payment Intangibles comprising a
portion of the Collateral, when collected or received by each Grantor, and any
other cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent in a special collateral
account maintained by the Administrative Agent subject to withdrawal by the
Administrative Agent for the ratable benefit of the Secured Parties only, as
hereinafter provided, and, until so turned over, shall be held by such Grantor
in trust for the Administrative Agent for the ratable benefit of the Secured
Parties segregated from other funds of any such Grantor. Each deposit of any
such Proceeds shall be accompanied by a report identifying in detail the nature
and source of the payments included in the deposit. All Proceeds of the
Collateral (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments or Payment Intangibles comprising a portion
of the Collateral) while held by the Administrative Agent (or by any Grantor in
trust for the Administrative Agent for the ratable benefit of the Secured
Parties) shall continue to be collateral security for all of the Secured
Obligations and shall not constitute payment thereof until applied as
hereinafter provided. At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of the funds on deposit in said
special collateral account on account of the Secured Obligations in the order
set forth in Section 8.2 of the Credit Agreement, and any part of such funds
which the Administrative Agent elects not so to apply and deems not required as
collateral security for the Secured Obligations shall be paid over from time to
time by the Administrative Agent to each Grantor or to whomsoever may be
lawfully entitled to receive the same.

Section 6.4 UCC and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents, and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights, remedies, powers and privileges of a secured
party under the UCC (regardless of whether the UCC is in effect in the
jurisdiction where such rights, remedies, powers or privileges are asserted) or
any other applicable law or otherwise available at law or equity. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by

 

15



--------------------------------------------------------------------------------

law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, presentments, protests, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. If an Event of Default shall occur and be continuing, each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by any Grantor, including any equity or right of redemption, stay or appraisal
which such Grantor has or may have under any rule of law, regulation or statute
now existing or hereafter adopted. Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 8.2 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition. In the event that the Administrative
Agent elects not to sell the Collateral, the Administrative Agent retains its
rights to dispose of or utilize the Collateral or any part or parts thereof in
any manner authorized or permitted by law or in equity and to apply the proceeds
of the same towards payment of the Secured Obligations. Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner. The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

Section 6.5 Private Sales of Pledged Securities. Each Grantor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Securities for the period of time necessary
to permit the Issuer thereof to register such securities for public sale under
the

 

16



--------------------------------------------------------------------------------

Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so. Each Grantor agrees to use its best efforts to do or cause
to be done all such other acts as may reasonably be necessary to make such sale
or sales of all or any portion of the Pledged Securities pursuant to this
Section valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants.

Section 6.6 Waiver; Deficiency. Each Grantor waives and agrees not to assert any
rights or privileges which it may acquire under the UCC or any other applicable
law. Each Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the Secured
Obligations.

Section 6.7 Non-Judicial Enforcement. The Administrative Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and, to the
extent permitted by law, each Grantor expressly waives any and all legal rights
which might otherwise require the Administrative Agent to enforce its rights by
judicial process.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.1 The Administrative Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) pay or discharge Taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(ii) execute, in connection with any sale provided for in Section 6.4 or
Section 6.5, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(iii) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) take
possession of and indorse and collect

 

17



--------------------------------------------------------------------------------

any checks, drafts, notes, acceptances or other instruments for the payment of
moneys due under any Account, Instrument, General Intangible, Chattel Paper or
Payment Intangible or with respect to any other Collateral, and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any or all such moneys due under any Account, Instrument or General
Intangible or with respect to any other Collateral whenever payable; (C) ask or
demand for, collect, and receive payment of and receipt for any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (D) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (E) receive, change the address for delivery, open
and dispose of mail addressed to any Grantor, and execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (I) assign any Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains) throughout the
world for such term or terms, on such conditions, and in such manner as the
Administrative Agent shall in its sole discretion determine; and (J) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing. The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section, together with interest thereon at the
rate for Default Interest from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof and in compliance herewith. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

18



--------------------------------------------------------------------------------

Section 7.2 Duty of the Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. To the fullest
extent permitted by applicable law, the Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral, or to take any steps necessary to preserve any rights against
any Grantor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.

Section 7.3 Filing of Financing Statements. Pursuant to the UCC and any other
applicable law, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement. Additionally, each
Grantor authorizes the Administrative Agent, its counsel or its representative,
at any time and from time to time, to file or record such financing statements
that describe the collateral covered thereby as “all assets of the Grantor”,
“all personal property of the Grantor” or words of similar effect. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

Section 7.4 Authority of the Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative

 

19



--------------------------------------------------------------------------------

Agent and the Grantors, the Administrative Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

ARTICLE VIII

SUBORDINATION OF INDEBTEDNESS

Section 8.1 Subordination of All Grantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of the Borrower or any
other Grantor to any Grantor, whether such debts and obligations now exist or
are hereafter incurred or arise, or whether the obligation of the debtor thereon
be direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or obligations be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been or may hereafter be created, or the manner in which they have been or may
hereafter be acquired. After the occurrence and during the continuation of an
Event of Default, no Grantor shall receive or collect, directly or indirectly,
from any obligor in respect thereof any amount upon the Guarantor Claims.

Section 8.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Secured Parties for application
against the Secured Obligations as provided under Section 8.2 of the Credit
Agreement. Should the Administrative Agent or any other Secured Party receive,
for application upon the Secured Obligations, any such dividend or payment which
is otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Guarantor Claims, then upon payment in full of the
Secured Obligations and termination of all Commitments, the intended recipient
shall become subrogated to the rights of the Administrative Agent and the other
Secured Parties to the extent that such payments to the Administrative Agent and
the other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Secured Obligations, and such subrogation shall be with
respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.

Section 8.3 Payments Held in Trust. In the event that, notwithstanding
Section 8.1 and Section 8.2, any Grantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

 

20



--------------------------------------------------------------------------------

Section 8.4 Liens Subordinate. Each Grantor agrees that, until the Secured
Obligations are paid in full and all Commitments have terminated, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or attach.
Without the prior written consent of the Administrative Agent, no Grantor,
during the period in which any of the Secured Obligations are outstanding and
all Commitments have terminated, shall (a) exercise or enforce any creditor’s
right it may have against any debtor in respect of the Guarantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including, without limitation, the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

Section 8.5 Notation of Records. Upon the request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of
the Guarantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Waiver. No failure on the part of the Administrative Agent or any
other Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

Section 9.2 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 11.1 of the
Credit Agreement.

Section 9.3 Payment of Expenses, Indemnities.

(a) Each Grantor agrees to pay or promptly reimburse the Administrative Agent
and each other Secured Party for all advances, charges, costs and expenses
(including, without limitation, all costs and expenses of holding, preparing for
sale and selling, collecting or otherwise realizing upon the Collateral and all
attorneys’ fees, legal expenses and court costs) incurred by any Secured Party
in connection with the exercise of its respective rights and remedies hereunder,
including, without limitation, any advances, charges, costs and expenses that
may be incurred in any effort to enforce any of the provisions of this Agreement
or any obligation of any Grantor in respect of the Collateral or in connection

 

21



--------------------------------------------------------------------------------

with (i) the preservation of the Lien of, or the rights of the Administrative
Agent or any other Secured Party under, this Agreement or (ii) any actual or
attempted sale, lease, disposition, exchange, collection, compromise, settlement
or other realization in respect of, or care of, the Collateral, including all
such costs and expenses incurred in any bankruptcy, reorganization, workout or
other similar proceeding.

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
court costs and attorneys’ fees and any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement) incurred because of, incident to, or with respect to the
Collateral (including, without limitation, any exercise of rights or remedies in
connection therewith) or the execution, delivery, enforcement, performance or
administration of this Agreement, to the extent the Borrower would be required
to do so pursuant to Section 11.3 of the Credit Agreement.

(c) All amounts for which any Grantor is liable pursuant to this Section shall
be due and payable by such Grantor to the Administrative Agent or any Secured
Party upon demand.

Section 9.4 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.2 of the Credit Agreement.

Section 9.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties, and their respective
successors and assigns, permitted hereunder or under the Credit Agreement;
except that no Grantor may assign or otherwise transfer any of its rights or
obligations (including the Secured Obligations) under this Agreement without the
prior written consent of the Administrative Agent and the Lenders.

Section 9.6 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.7 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

Section 9.8 Survival. The obligations of the parties under Section 9.3 shall
survive the repayment of the Secured Obligations and the termination of the
Credit Agreement, the Letters of Credit, the Commitments, the Hedging
Obligations and the Bank Product Obligations. To the extent that any payments on
the Secured

 

22



--------------------------------------------------------------------------------

Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then, to such extent, the Secured
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the other
Secured Parties’ Liens, security interests, rights, powers and remedies under
this Agreement and each other applicable Collateral Document shall continue in
full force and effect. In such event, each applicable Collateral Document shall
be automatically reinstated and each Grantor shall take such action as may be
reasonably requested by the Administrative Agent and the other Secured Parties
to effect such reinstatement.

Section 9.9 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 9.10 No Oral Agreements. The Loan Documents embody the entire agreement
and understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. The Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

Section 9.11 Governing Law; Submission to Jurisdiction.

(a) This Agreement and the other Loan Documents any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

(b) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

(c) Each Grantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of

 

23



--------------------------------------------------------------------------------

this Section and brought in any court referred to in subsection (b) of this
Section. Each of the parties hereto irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 9.2. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.13 Acknowledgments.

(a) Each Grantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(ii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(iii) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.

(b) Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Loan Documents to which it is a party and agrees
that it is charged with notice and knowledge of the terms of this Agreement and
the other Loan Documents to which it is a party; that it has in fact read this
Agreement and the other Loan Documents to which it is a party and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement and the other Loan Documents to which it is a party; that it
has been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the other Loan
Documents to which it is party; and has received the advice of its attorney in
entering into this Agreement and the other Loan Documents to which it is a
party; and that it recognizes that certain of the terms of this Agreement

 

24



--------------------------------------------------------------------------------

and other Loan Documents to which it is a party result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability. Each Grantor agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.

(c) Each Grantor warrants and agrees that each of the waivers and consents set
forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Administrative Agent, the other Secured Parties or any other Person or against
any Collateral. If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

Section 9.14 Additional Grantors. Each Person that is required to become a party
to this Agreement pursuant to Section 5.10 of the Credit Agreement and is not a
signatory hereto shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Person of a Joinder Agreement.

Section 9.15 Set-Off. Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset (i) balances held by it or by any of its Affiliates for account of any
Grantor or any of its Subsidiaries at any of its offices, in dollars or in any
other currency, and (ii) Obligations then due and payable to such Secured Party
(or any Affiliate of such Secured Party), which are not paid when due, in which
case it shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

Section 9.16 Releases.

(a) Release Upon Payment in Full. The grant of the security interest hereunder
and all of the rights, powers and remedies in connection herewith shall remain
in full force and effect until the Administrative Agent has (i) retransferred
and delivered all of the Collateral in its possession to the Grantors, and
(ii) executed a written release or termination statement and reassigned to the
Grantors without recourse or warranty any remaining Collateral and all rights
conveyed hereby. Upon the complete payment of the Secured Obligations and the
termination of the Credit Agreement, the Letters of Credit and all Commitments,
the Administrative Agent, at the written request and expense of the Borrower,
will promptly release, reassign and transfer the Collateral to the Grantors,
without recourse, representation, warranty or other assurance of any kind, and
declare this Agreement to be of no further force or effect.

(b) Further Assurances. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such

 

25



--------------------------------------------------------------------------------

Grantor all releases or other documents reasonably necessary for the release of
the Liens created hereby on such Collateral and the Capital Stock of such
Grantor, made without recourse, representation, warranty or other assurance of
any kind. At the written request and sole expense of the Borrower, a Grantor
shall be released from its obligations hereunder in the event that all the
Capital Stock of such Grantor shall be sold, transferred or otherwise disposed
of in a transaction expressly permitted by the Credit Agreement.

(c) Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in subsection
(a) of this Section.

Section 9.17 Reinstatement. The obligations of each Grantor under this Agreement
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Grantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Grantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.

Section 9.18 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

(remainder of page left intentionally blank)

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GRANTORS:    

KNOXVILLE HMA HOLDINGS, LLC,

a Tennessee limited liability company

      By:   /s/ Timothy R. Parry       Name:   Timothy R. Parry       Title:  
Senior Vice President and Secretary      

CAMPBELL COUNTY HMA, LLC,

a Tennessee limited liability company

     

COCKE COUNTY HMA, LLC,

a Tennessee limited liability company

     

JEFFERSON COUNTY HMA, LLC,

a Tennessee limited liability company

     

KNOXVILLE HMA CARDIOLOGY PPM, LLC,

a Tennessee limited liability company

     

KNOXVILLE HMA DEVELOPMENT, LLC,

a Tennessee limited liability company

     

KNOXVILLE HMA FAMILY SERVICES, LLC,

a Tennessee limited liability company

     

KNOXVILLE HMA HOMECARE DME & HOSPICE, LLC,

a Tennessee limited liability company

     

KNOXVILLE HMA JV HOLDINGS, LLC,

a Tennessee limited liability company

     

KNOXVILLE HMA PHYSICIAN MANAGEMENT, LLC,

a Tennessee limited liability company

     

METRO KNOXVILLE HMA, LLC,

a Tennessee limited liability company

     

SCOTT COUNTY HMA, LLC,

a Tennessee limited liability company

      By:   /s/ Timothy R. Parry       Name:   Timothy R. Parry       Title:  
Senior Vice President and Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK

By:   /s/ Ben Cumming Name:   Ben Cumming Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Pledged Securities

 

Grantor

  

Subsidiary

   Number of
Shares /
Ownership
percentage  

Certificated or
Uncertificated

Knoxville HMA Holdings, LLC    Campbell County HMA, LLC,    100%  
Uncertificated Knoxville HMA Holdings, LLC    Cocke County HMA, LLC,    100%  
Uncertificated Knoxville HMA Holdings, LLC    Jefferson County HMA, LLC,    100%
  Uncertificated Knoxville HMA Holdings, LLC    Scott County HMA, LLC    100%  
Uncertificated Knoxville HMA Holdings, LLC    Knoxville HMA Development, LLC   
100%   Uncertificated Knoxville HMA Holdings, LLC    Knoxville HMA Family
Services, LLC    100%   Uncertificated Knoxville HMA Holdings, LLC    Metro
Knoxville HMA, LLC    100%   Uncertificated Knoxville HMA Holdings, LLC   
Knoxville HMA JV Holdings, LLC    100%   Uncertificated Metro Knoxville HMA, LLC
   Knoxville HMA Physician Management, LLC    100%   Uncertificated
Metro Knoxville HMA, LLC    Knoxville HMA Homecare DME & Hospice, LLC    100%  
Uncertificated Metro Knoxville HMA, LLC    Knoxville HMA Cardiology PPM, LLC   
100%   Uncertificated Knoxville HMA JV Holdings, LLC    LHT Knoxville
Properties, LLC    6.5%   Uncertificated



--------------------------------------------------------------------------------

SCHEDULE 2

Patents and Patent Licenses

None.



--------------------------------------------------------------------------------

SCHEDULE 3

Trademarks and Trademark Licenses

U.S. Trademarks

 

Trademark

 

Class

 

Registration /
Application No.
and Date

 

Owner

 

Status /
Next Deadline

“Team Challenge for Health”

  IC 044  

78389264

July 4, 2006

  Knoxville HMA
Holdings, LLC  

Live

July 2016

“The Baptist Health System”

  unknown   unknown   Knoxville HMA
Holdings, LLC   unknown

“The Baptist Health System of East Tennessee”

  unknown   unknown   Knoxville HMA
Holdings, LLC   unknown

“SM” (Stylized)

  unknown   unknown   Knoxville HMA
Holdings, LLC   unknown

Note: The listed trademarks have been acquired by the Borrower as incidentals to
the Closing Date Acquisition and the Borrower has no intention of using such
marks.



--------------------------------------------------------------------------------

SCHEDULE 4

Copyrights and Copyright Licenses

None.



--------------------------------------------------------------------------------

ANNEX I

Form of Intellectual Property Security Agreement

THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of
[            ] (this “Security Agreement”), is made by [NAME OF GRANTOR], a
[state of incorporation] [corporation] (the “Grantor”), in favor of SUNTRUST
BANK, as administrative agent (in such capacity, together with its successors
and permitted assigns, the “Administrative Agent”) for the Secured Parties (as
defined in the Security Agreement referred to below).

WHEREAS, KNOXVILLE HMA HOLDINGS, LLC, a Tennessee limited liability company (the
“Borrower”)][the Grantor], the lenders from time to time parties thereto (the
“Lenders”), the issuing bank party thereto and the Administrative Agent have
entered into a Credit Agreement, dated as of September 30, 2011 (as amended,
restated, supplemented, replaced, increased, refinanced or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the [Borrower][Grantor] and
certain of its Subsidiaries[, including the Grantor,] have entered into the
Security Agreement, dated as of September 30, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
in favor of the Administrative Agent for the benefit of the Secured Parties; and

WHEREAS, the Security Agreement requires the Grantor to execute and deliver this
Security Agreement;

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

SECTION 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Security Agreement.

SECTION 2. Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):

[(i) all of its Copyrights and all Copyright Licenses providing for the grant by
or to the Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule I hereto;

(ii) all renewals, reversions and extensions of the foregoing; and

(iii) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

[(i) all of its Patents and all Patent Licenses providing for the grant by or to
the Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule I hereto;



--------------------------------------------------------------------------------

(ii) all reissues, reexaminations, continuations, continuations-in-part,
divisions, renewals and extensions of the foregoing; and

(iii) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

[(i) all of its Trademarks and all Trademark Licenses providing for the grant by
or to the Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule I hereto;

(ii) all renewals and extensions of the foregoing;

(iii) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(iv) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

SECTION 3. Security Agreement. The security interest granted pursuant to this
Security Agreement is granted in conjunction with the security interest granted
to the Administrative Agent pursuant to the Security Agreement, and the Grantor
hereby acknowledges and agrees that the rights and remedies of the
Administrative Agent with respect to the security interest in the
[Copyright][Patent][Trademark] Collateral made and granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

SECTION 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
subject to a security interest hereunder.

SECTION 5. Counterparts. This Security Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

SECTION 6. Governing Law. This Security Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

[NAME OF GRANTOR] By:      

Name:

Title:

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK By:      

Name:

Title:

ACKNOWLEDGMENT OF GRANTOR

 

State of                                                 )   )      ss.

County of                                          

  )

On this          day of                     , 20     before me personally
appeared                             , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
                            , who being by me duly sworn did depose and say that
he is an authorized officer of said company, that the said instrument was signed
on behalf of said company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said company.

 

Notary Public



--------------------------------------------------------------------------------

SCHEDULE I

[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses

 

I. REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]

[Include registration number and date]

 

II. [COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS

[Include application number and date]

 

III. [COPYRIGHT][PATENT][TRADEMARK] LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]



--------------------------------------------------------------------------------

ANNEX II

Form of Supplement

THIS SUPPLEMENT TO SECURITY AGREEMENT, dated as of [            ] (this
“Supplement”), is made by [NAME OF GRANTOR], a [state of incorporation]
[corporation] (the “Grantor”), in favor of SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Security Agreement referred to below). All capitalized terms not
defined herein shall have the meanings assigned to them in the Security
Agreement.

WHEREAS, KNOXVILLE HMA HOLDINGS, LLC, a Tennessee limited liability company (the
“Borrower”)][the Grantor], the lenders from time to time parties thereto, the
issuing bank party thereto and the Administrative Agent have entered into a
Credit Agreement, dated as of September 30, 2011 (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the [Borrower][Grantor] and
certain of its Subsidiaries[, including the Grantor,] have entered into the
Security Agreement, dated as of September 30, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
in favor of the Administrative Agent for the benefit of the Secured Parties; and

WHEREAS, it is a condition precedent to the continued extension of the Loans and
the continued issuance of the Letters of Credit under the Credit Agreement that
the Grantor grant to the Administrative Agent a security interest in all of its
Additional Pledged Collateral (as defined below), and the Grantor wishes to
fulfill said condition precedent;

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

SECTION 1. Additional Pledge. As security for the payment and performance of the
Secured Obligations, the Grantor hereby:

(a) pledges, hypothecates, assigns, charges, mortgages, delivers, sets over,
conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the Grantor’s right, title and
interest in and to:

(i) the shares of Capital Stock and Stock Equivalents more particularly
described in Schedule I hereto and the certificates, if any, evidencing such
shares (the “Additional Pledged Securities”) and all cash, instruments and other
property from time to time received, receivable or otherwise distributed in
exchange for any and all of such Additional Pledged Securities; and

(ii) all other Collateral (as defined in the Security Agreement) relating to the
Additional Pledged Securities (together with the items described in clause
(i) above, the “Additional Pledged Collateral”); and

(b) delivers to the Administrative Agent, for the benefit of the Secured
Parties, all of the Grantor’s right, title and interest in and to the
certificates and instruments, if any, evidencing the Additional Pledged
Collateral, accompanied by instruments of transfer or assignment, duly executed
in blank.



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. The Grantor hereby (a) represents and
warrants that it is the legal and beneficial owner of the Additional Pledged
Collateral, free and clear of any lien, security interest, option or other
charge or encumbrance except for the security interest created by the Security
Agreement as supplemented by this Supplement; and (b) restates each
representation and warranty set forth in Article IV of the Security Agreement,
as supplemented by this Supplement, as of the date hereof with respect to the
Additional Pledged Collateral.

SECTION 3. Additional Pledged Collateral. By execution and delivery of this
Supplement, the Additional Pledged Collateral shall become a part of the
Collateral referred to in the Security Agreement and shall secure the Secured
Obligations as if such Additional Pledged Collateral were Collateral on the
Closing Date, and shall be subject to all of the terms and conditions governing
Collateral under the Security Agreement. From and after the date hereof,
Schedule 1 to the Security Agreement is hereby amended to add the Additional
Pledged Collateral.

SECTION 4. Binding Effect. This Supplement shall become effective when it shall
have been executed by the Grantor and thereafter shall be binding upon the
Grantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties. Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all of the terms and
conditions of the Security Agreement. The Grantor shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

SECTION 5. Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

SECTION 6. Execution in Counterparts. This Supplement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

[NAME OF GRANTOR] By:      

Name:

Title:

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK By:      

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I

Additional Pledged Securities



--------------------------------------------------------------------------------

ANNEX III

Form of Acknowledgment and Consent

The undersigned hereby acknowledges receipt of a copy of the Security Agreement,
dated as of September 30, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), made by KNOXVILLE HMA HOLDINGS,
LLC, a Tennessee limited liability company and the other Grantors parties
thereto for the benefit of SUNTRUST BANK, as administrative agent (the
“Administrative Agent”). The undersigned agrees for the benefit of the
Administrative Agent and the Secured Parties defined therein as follows:

1. The undersigned will be bound by the terms of the Agreement relating to the
Pledged Securities issued by the undersigned and will comply with such terms
insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.9(a) of the Agreement
with respect to the Pledged Securities issued by the undersigned.

3. The terms of Sections 6.1(c) and 6.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.1(c) or 6.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.

 

[NAME OF ISSUER] By:      

Name:

Title:

Address for Notices: [            ] [            ] Attention: [            ]
Telecopy Number: [            ]